Title: From Thomas Jefferson to George Jefferson, 10 October 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington Oct. 10. 05
                  
                  I expect that a box containing a marble bust with it’s pedestal (or perhaps more boxes than one) have been sent you from Baltimore to be forwarded to Monticello. be so good as to send them back to Baltimore to the address of mr Reibelt bookseller at that place. I will thank you however to pay the freight &c. coming & going on my account. Affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               